The appellant served his case on appeal, and the appellee his countercase, both in proper time. The judge took the papers to settle the case, but died before it was done. The appellant moves in this Court for a new trial on the ground that the case has not been settled. The appellee asks to withdraw his case and leave the appellant's statement to stand as the case on appeal. We think the appellee's motion should be allowed. We do not see how           (464) the appellant can object to the statement made out by himself.
It is very evident, from an inspection of the record, that the defendant's prayer for instructions does not appear in its proper place in the transcript prepared by the clerk. It is to be found on pages 16 and 17, and is immediately preceded by an order in the cause made at a former term by Phillips, J., and is succeeded by the verdict of the jury at September Term, 1890. In the case upon appeal, at the end of the statement of the evidence, the clerk, instead of copying the prayer for instructions, refers to it as follows: "See pages 16 and 17." This is immediately followed by the words, "His Honor declined all said special instructions, and declined to put his instructions in writing, as requested, and defendants excepted." Then follows the charge of the court. We must, therefore, read the case as if the prayer had been written out in full at the place of the reference, and thus it would appear that it was made in apt time — "at or before the close of the evidence." The Code, sec. 414. As one of the instructions asked was that the charge should be put in writing and read to the jury, the refusal to do so was very plainly a violation of the above provision of The Code. The defendants are, for this reason, entitled to a new trial.
Error.
Cited: Jenkins v. R. R., 110 N.C. 442; S. v. Young, 111 N.C. 716;Parker v. Coggins, 116 N.C. 73; Ridley v. R. R., ib., 924; S. v. Dewey,139 N.C. 560; Sawyer v. Lumber Co., 142 N.C. 163; S. v. Black, 162 N.C. 638. *Page 348 
(465)